EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas P Gushue on January 27, 2021.

The application has been amended as follows: 
Claim 1, line 8, the limitation “a plurality of intermediate components arranged” has been changed to - - a plurality of intermediate components formed as washers that are arranged - -.
Claim 20 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a flange of an elastic gear secured to a housing as defined in claim 1. The closest prior art is Farley (EP 0 130 763) which teaches the flange of the elastic gear (36) connected to a housing (48) with a plurality of fasteners (46), the housing formed with a raised portion (adjacent fasteners 46) contacting a first side of the flange, an adapter (54) contacting a second side of the flange, the raised portion defining a space that provides axial play between the flange and the housing component with respect to a center axis of the gear.  Farley does not teach the flange of the elastic gear .     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658